Citation Nr: 1518968	
Decision Date: 05/04/15    Archive Date: 05/13/15

DOCKET NO.  12-06 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due the service-connected disabilities (TDIU). 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1975 to October 1999.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction was thereafter changed to the RO in Atlanta, Georgia after the Veteran relocated.  

In March 2015, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in Atlanta, Georgia.  A transcript of this hearing has been associated with the claims file. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDING OF FACT

The record evidence is at least in relative equipoise as to whether the Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities, considering his education and occupational background.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for establishing a TDIU rating are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.341, 4.1, 4.16 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  As the Board's decision to grant a TDIU rating is completely favorable, no further action is required to comply with the VCAA and implementing regulations.

II.  TDIU

The Veteran contends that he is unable to work due to the symptomatology associated with his service-connected disabilities, including his sleep apnea, coronary artery disease, total right knee replacement, diabetes mellitus with erectile dysfunction, right knee degenerative joint disease, left knee degenerative joint disease, right hip degenerative joint disease, left ankle sprain, left index finger fracture, right fourth finger fracture and left ear hearing loss.  The Board finds that the record evidence is at least in relative equipoise and hence a total disability rating based on individual unemployability (TDIU) is warranted.

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion but not to his age or the impairment caused by any non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19. 

The term unemployability, as used in VA regulations governing total disability ratings, is synonymous with an inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91 (Dec. 17, 1991).  The issue is whether a veteran's service-connected disability or disabilities preclude him from engaging in substantially gainful employment (i.e., work which is more than marginal, that permits the individual to earn a living wage).  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that a veteran's service-connected disability or disabilities do not prevent him from performing work that would produce sufficient income to be other than marginal.  Friscia v. Brown, 7 Vet. App. 294 (1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994). 

During the appeal period, the Veteran's combined rating for his service-connected disabilities was 80 percent from February 19, 2009; 100 percent from September 5, 2012; and 90 percent from November 1, 2013.  See 38 C.F.R. § 4.16(a).  In this case, the Veteran is service-connected for sleep apnea rated as 50 percent disabling, coronary artery disease at 30 percent disabling, total right knee replacement rated at 30 percent disabling, diabetes mellitus at 20 percent disabling, right knee degenerative joint disease at 0 percent disabling, left knee laxity at 10 percent disabling, left knee degenerative joint disease at 10 percent disabling, right hip degenerative joint disease at 10 percent disabling, left ankle sprain at 0 percent disabling, left index finger fracture at 0 percent disabling, right fourth finger fracture at 0 percent disabling, left ear hearing loss at 0 percent disabling and right hip limitation of extension at 0 percent disabling.  The Board notes that the Veteran was also in receipt of a temporary total rating on account of a total right knee replacement from September 5, 2012 to November 1, 2013.  Therefore, the Veteran meets the minimum schedular requirement for a TDIU under 38 C.F.R. § 4.16(a), based on "one" disability ratable at 40 percent throughout the entire appeal period.  

In his Applications for Increased Compensation Based on Unemployability (VA Form 21-8940) submitted in April 2010, the Veteran stated that he had two years of college education.  The record indicates that his employment history mainly consisted of being a self-employed independent carrier from May 2005 to March 2010.  He indicated that he last worked in May 2010.  The Veteran stated that the service-disconnected disabilities of sleep apnea and diabetes mellitus prevent him from securing or following any substantially gainful employment.  In an April 2010 lay statement, the Veteran reported that he worked as an independent contractor/courier delivering diesel truck parts but in the last 12 months, he lost about eight days of work each month due to his service-connected disabilities.  

The Board also notes that the Veteran was found disabled by the Social Security Administration (SSA) as of March 6, 2010 due to coronary artery disease, status post inferior myocardial infarction, hypertension, sleep apnea, diabetes mellitus, obesity, degenerative joint disease, and acromioclavicular joint arthritis.  

Turning to the question of whether the Veteran is unable to secure or follow any form of substantially gainful occupation due to his service-connected disabilities, the Board notes that the record contains several opinions which must be considered and weighed.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (stating that the probative value of medical evidence is based on the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches; as is true of any evidence, the credibility and weight to be attached to medical opinions are within the province of the Board).   

In a May 2010 VA general examination report, the Veteran reported that he was last employed as a truck driver hauling trucks parts until March 2010.  He reported that he missed a delivery date due to some personal issues and his contract was canceled as a result.  The Veteran reported that he has pain while working but that he can work through his pain.  Thus, the examiner found that the Veteran's current left ankle, bilateral knee and hand conditions do not render him unemployable.  Though the Veteran had pain while working, the examiner found that he is able to maintain gainful employment until his recent personal issues caused his contract termination.  

In a May 2010 VA audiology examination, the examiner found that his hearing loss does not render him unemployable.  The examiner opined that gainful employment should be possible with state of the art amplification, assistive technology and/or vocational rehabilitation, particularly within the confines of the American with Disabilities Act.  The examiner referenced the Veteran's report that he previously worked as an independent contractor and had the appropriate amplification in order to conclude that the Veteran is able to function in this occupation.  

In an October 2013 VA hips and thigh examination, the examiner found that his thigh condition affects the Veteran's ability to work since he has difficulty with squatting, prolonged walking and prolonged standing.  

In a June 2014 VA diabetes examination, the examiner found that his diabetes mellitus impact his ability to work, however there is no current functional impact on his ability to work because he is retired.  The examiner did reference that the Veteran is easily fatigued when working out in the yard.  

At the March 2015 Board hearing, the Veteran reported that he last worked in March 2010 as an independent contractor delivering truck parts.  He testified that his job entailed a lot of driving which causes pain to his knees and hips.  The Veteran also reported sustaining a shoulder injury which prevents him from lifting the truck parts from his truck.  The Veteran also testified that his service-connected knee disabilities prevent him from walking and using the stairs and his service-connected diabetes causes blurred vision.

Given the evidence and the medical opinions already of record, the Board concludes that the evidence is, at least, in relative equipoise on the unemployability question. Accordingly, further evidentiary development is not necessary.  Cf. Mariano v. Principi, 17 Vet. App. 305, 312 (2003) (noting that, because it is not permissible for VA to undertake additional development to obtain evidence against an appellant's case, VA must provide an adequate statement of reasons or bases for its decision to pursue such development where such development could be reasonably construed as obtaining additional evidence for that purpose). 

The Board has determined that the Veteran is competent to testify regarding his work history as well as the limitations of his duties based on his service-connected disabilities.  Also, the Veteran's VA treatment records and SSA records are consistent with the work history dates provided by him and tend to corroborate the Veteran's assertion of his employment and educational level.  In this regard, the Board finds the Veteran's claimed unemployment to be credible.  See 38 C.F.R. 
§ 3.303(b); see also Charles v. Principi, 16 Vet. App. 370 (2002); Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

Furthermore, to date, all VA medical opinions in regards to whether the Veteran can obtain employment were provided without considering all of his service-connected disabilities.  The May 2010 examiner found that the Veteran's current left ankle, bilateral knee and hand conditions do not render him unemployable.  The May 2010 audiologist opined that gainful employment should be possible with state of the art amplification, assistive technology and/or vocational rehabilitation.  The October 2013 VA examiner opined that his thigh condition affects the Veteran's ability to work since he has difficulty with squatting, prolonged walking and prolonged standing.  Finally, the June 2014 VA diabetes examiner found that his diabetes mellitus impact his ability to work, however there is no current functional impact on his ability to work as he is retired.   

In contrast, Veteran was found disabled by the Social Security Administration (SSA) as of March 6, 2010 due to coronary artery disease, status post inferior myocardial infarction, hypertension, sleep apnea, diabetes mellitus, obesity, degenerative joint disease, and acromioclavicular joint arthritis.  The Board would also point out that while findings made by the Social Security Administration are relevant in determining whether a total disability rating on the basis of unemployability is warranted under VA laws and regulations, and thus must be considered by the Board, the findings of the Social Security Administration are not binding on the Board since the rules and regulations governing the award of Social Security disability benefits differ from those governing the award of VA benefits.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  In this case, the Board notes that six out of the eight disabilities provided as a basis for their determination are service-connected.  Therefore, this evidence is at least in equipoise to suggest that the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation, particularly in light of the Veteran's two years of college education and prior work experience as a noncommissioned officer and civilian independent contractor.

The Board points out that the evidence need not show that the Veteran is unemployable in any capacity.  Rather, consideration of whether a veteran is entitled to TDIU "must be looked at as a practical matter, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits."  Moore v. Derwinski, 1 Vet. App. 356, 359 (1991) (quoting Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  

When, as here, after consideration of all evidence and material of record in a case for VA benefits, there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.

With resolution of all reasonable doubt in the Veteran's favor, the Board determines that during the pendency of the appeal, the assignment of a TDIU rating is warranted; accordingly, the appeal is granted.


ORDER


Entitlement to a TDIU due to the service-connected disabilities is granted, subject to the laws and regulations governing the payment of monetary awards.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


